PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov



In re Application of 
Virgallito et al.
Application No. 16/559,797
Filed: September 4, 2019
For: PROTEIN-POLYSACCHARIDE MACROMOLECULAR COMPLEX ARTICLE OF MANUFACTURE CONTAINING ENCAPSULATED ETHYL ALCOHOL
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed August 10, 2021, to revive the above-identified application.

The petition is GRANTED.

This application became abandoned for failure to timely pay the issue fee and oath or declaration or substitute statement, as required by the Notice of Allowance and Fee(s) Due and the Notice Requiring Inventor’s Oath or Declaration (Notice), mailed April 13, 2021, which set a period for reply of three months.  Accordingly, the date of abandonment of this application is July 14, 2021. A Notice of Abandonment was mailed July 27, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of payment of the issue fee of $600, and executed Declaration under 37 CFR 1.63 for Inventors Margaret Teresa Thomas Virgallito and Joshua Alan Held, (2) the petition fee of $1050; and (3) a proper statement of unintentional delay.  

This application is being referred to the Office of Data Management for further processing into a patent. 

Telephone inquiries concerning this decision should be directed to LaShawn Marks at (571) 272-7141.  Telephone inquiries regarding status or the processing as a patent should be directed to the Office of Data Management at (571) 272-4200.



/LIANA S WALSH/Lead Paralegal Specialist, OPET